DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 6-8, 10-18, 21-16, 28, and 30-32 were amended in the response filed on 8/13/2021.  Claims 1-33 are currently pending.
Priority

    PNG
    media_image1.png
    192
    1068
    media_image1.png
    Greyscale
 (filing receipt dated 4/8/2020).
Election/Restrictions
Claims 26-30 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 7/19/2021.  Claims 1-25, 31, and 32 are currently pending and under examination (the Examiner notes that claims 31 and 32 were amended in the response filed on 8/13/2021 to be directed to the elected group, see p. 2-3 of OA dated 5/19/2021 to see Groups based on original claims, and therefore are examined on the merits).
A species restriction requirement was also required in the restriction requirement mailed on 5/19/2021 and the Applicant provisionally elected the following species (see response filed on 7/19/2021):

    PNG
    media_image2.png
    204
    987
    media_image2.png
    Greyscale

This species was found to be free from the prior art, therefore the search was extended to the full genus of the elected process of Group I (claims 1-25). Therefore the species election imposed in the OA dated 5/19/2021 is withdrawn.  See MPEP § 803.02.
The Examiner additionally notes that should the elected invention be placed in condition for allowance that the withdrawn claims will not be eligible for rejoinder and should be canceled in order to expedite prosecution.
Claim Objections
Claims 10 and 11 are objected to because of the following informalities: in the first line of step (1-1) in claim 10, the word “Compound (B)” should be deleted and replaced by –compound (B)—wherein the word “compound” is not capitalized.
 Claim 11 does not appear to have a period at the end of the claim. See MPEP 608.01(m).  Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)-Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-25, 31, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  See MPEP 2163.  The instantly claimed process is broad in that it claims that any possible aldehydic electrophile can be used to reduce an -unsaturated bond of any possible aldol condensation compound (see [0063-0064] of the specification as filed) in instant step (3) of claims 1, 4, 6-8, 10, and 31.  It is not clear that Applicant is in possession of the full scope of the instantly claimed process of step (3).  With respect to the “aldehydic electrophile”, the specification as filed appears to teach that any reagent bearing an aldehyde group can qualify as an aldehydic electrophile [0064], while further limiting the structure to a compound of the following formula in [0075]: 
    PNG
    media_image3.png
    149
    187
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    158
    667
    media_image4.png
    Greyscale
  .  The working examples in the specification further only teach the use of a single example of an aldehydic electrophile that can satisfy the requirements of step (3) of claim 1, namely glyoxylate (a compound of formula (B) above wherein Y is H and X is COO-), see Tables in [0338, 0341, 0344], in particular the “electrophile” column with respect to step sequence 3 in the final column, and examples in [0354-0359].  Glyoxylic acid/glyoxylate possesses an electron withdrawing moiety (-CO2H) alpha to the aldehyde group (H-C(O)-) such that the aldehydic hydrogen atom would be expected to be very reactive due to the electronics of the hydrogen-carbon bond of the aldehyde.  It is not clear to the skilled artisan that glyoxylic acid (or a derivative of, such as that of compound (B) above wherein Y is –COOH, C(=O)OC1-12alkyl, or a salt thereof) could be substituted for any other possible aldehydic electrophile to act as a hydrogen donor in step (3) of the instantly claimed process.  This is further supported by the teachings of:  Butch (“Production of Tartrates by Cyanide-Mediated Dimerization of Glyoxylate: A Potential Abiotic Pathway to the Citric Acid Cycle” J. Am. Chem. Soc. 2013, 135, p. 13440-13445).  Butch (see whole document) teaches that glyoxylate (1) readily undergoes disproportionation via Cannizzaro reactions to produce oxalate (9) (the oxidation product) under basic conditions (see Schemes 1-4 and discussion thereof, in particular “mechanistic investigations” section on p. 13442-13443), which includes self-
With respect to the aldol condensation compound, [0064-0063] broadly describes that the condensation product is any -unsaturated compound formed by dehydration of any aldol addition compound obtained from the reaction between any aldol nucleophile and any aldehydic electrophile.  [0075] further limits the structure of the aldol nucleophile and aldehydic electrophile, respectively, to the following compounds: 
    PNG
    media_image5.png
    225
    430
    media_image5.png
    Greyscale
, while [0079] further limits the structure of the nucleophile to that of formula (A) (a keto acid) and that of the electrophile to that of formula (B): 
    PNG
    media_image6.png
    109
    229
    media_image6.png
    Greyscale
, wherein Y is H and X is H, COOH, or C(=O)OC1-12alkyl.  The working examples in the specification further -), and the use of only two aldol nucleophiles, both of which are alpha-keto acids (namely pyruvate and -ketoglutarate), meaning that the only aldol condensation compounds having -unsaturated bonds subjected to instant step (3) are -keto acids. See Tables in [0338, 0341, 0344], in particular the “nucleophile” and “electrophile” columns with respect to step sequence 3 in the final column, and examples in [0354-0359]. 
Similar to the discussion above regarding the structure of glyoxylate, alpha-ketoacids derived from the reaction between glyoxylate or a derivative thereof and alpha-keto acids will possess a strong electron withdrawing groups at both ends of the -unsaturated bond, which results in a compound which can be reduced by the glyoxylate alone (in the absence of any other catalysts or enzymes).  It is not clear that the instantly claimed process, in particular instant step (3), can be carried out using any other types of aldehydic electrophiles or aldol condensation products, which are both highly activated compounds.  Nor does the prior art teach that this is a known process.  
MPEP 2163(II)(A)(3)(a)(ii) recites that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species and that a "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The MPEP further recites: “satisfactory disclosure of a "representative number" depends on whether one of skill in For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  
For the reasons discussed above, it is not clear that the Applicant is in possession of the full scope of step (3) of the instantly claimed process.  In particular the Applicant only appears to be in possession of a process wherein a ketoacid of formula (A) is used in combination with an aldehydic electrophile of formula (B) (wherein Y is H and X is COOH, or C(=O)OC1-12alkyl) to produce a compound of formula (D), after dehydration of intermediate compound (C), which is subjected to instant step (3) (see claim 6 for example).  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13, 14, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 depends from claim 4, which enumerates a series of steps (1)-(3), and then one of steps (4), (5), or (6), following step (3).  Claim 10 recites that step (1) claim 4.  However, claim 10, then goes on to recite steps (2)[Wingdings font/0xE0](3)[Wingdings font/0xE0](2-1)[Wingdings font/0xE0](3-1)[Wingdings font/0xE0](4), and there appears to be an antecedent basis issues regarding the insertion of steps (2-1) and (3-1) in between steps (3) and (4).  Step (3) corresponds to a reduction step and step (4) corresponds to an oxidative decarboxylation step, and claim 4 requires that step (4) follow step (3), wherein the product of step (3) is subjected to the reaction of step (4).  Step (2-1) corresponds to an additional dehydration step and step (3-1) corresponds to an additional reduction step. Even taking into account the open-ended “comprising” language of claim 4, it is unclear how the skilled artisan would have interpreted claim 4 to allow for numerous unrecited steps between any of process steps (1)-(4, 5, or 6).  The Examiner indicates that amending claim 10 to read as an independent claim would obviate the issue.  
Claims 13 and 14 recite the limitation "the oxidative decarboxylation" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  This limitation would be obviated by making the claims depend from any one of claims 4, 6, or 10.  
Claim 24 recites the limitation “the organic acid”.  There is insufficient antecedent basis for this limitation in the claim.  This limitation would be obviated by making the claim depend from claim 4.  
Subject Matter free from the Prior Art
The process of claims 1-25, 31, and 32 appears to be free from the prior art if interpreted corrected as the claims are rejected under 35 USC 112 as discussed in detail above.  The closest prior art to the claimed invention appears to be the teachings of: i) US 2017/0044551 (published on 2/16/2017); ii) US 2016/0016890 (published on Liu (“Facile Pd-catalyzed chemoselective transfer hydrogenation of olefins using formic acid in water” Tetrahedron Letters, 2016, 57, p. 4845-4849); iv) Springsteen (“Linked cycles of oxidative decarboxylation of glyoxylate as protometabolic analogs of the citric acid cycle” Nature Communications, 2018, 9:91, including Supporting Information); and v) Muchowska (“Synthesis and breakdown of universal metabolic precursors promoted by iron” Nature, 569, 5/2/2019, p. 104).
Reference i) teaches the reaction of pyruvate and glyoxylate to produce alpha-ketoglutarate using an analogous process as that of instant steps (1)-(3), except that all steps are catalyzed by different enzymes and the step corresponding to instant step (3) does not appear include any aldehydic electrophiles, let alone the one used in the initial aldol reaction (glyoxylate) (see whole document, in particular fig. 2, steps 2A to 2C, and 6, steps 6A to 6C and discussions thereof in [0235, 0246, and 0339-0347].  
Reference ii) teaches an alternate synthesis of alpha-ketoglutarate from the reaction between diethyl oxalate and diethyl succinate (see whole document, in particular [0121 and 0149-0151], and does not teach or suggest instant steps (1)-(3).  
Reference iii) is cited to teach that reductions of -unsaturated bonds can be carried out in the presence of aldehydic electrophiles (formic acid), but does not teach or suggest first carrying out an aldol reaction with formic acid as the aldehydic electrophile as required in instant step (1) and then carrying out instant step (3) using the same aldehydic electrophile.
Reference iv) is cited to teach an alternative pathway for the aldol addition compound (4-hydroxy-2-ketoglutarate, HKG) obtained from the reaction between pyruvate and glyoxylate (see whole document, in particular fig. 2 and experimental 
Reference v), which does not qualify as prior art, is cited to teach that alpha-ketoglutarate can be obtained from the reaction between pyruvate and glyoxylate using an analogous process to that of instant steps (1)-(3) (see whole document, in particular fig 1 and discussion thereof) wherein the processes are promoted by iron and all appear to occur in the presence of glyoxylate.  
None of the prior art appears to teach or suggest the instantly claimed process, in particular the requirement that the aldehydic electrophile is present in both steps (1) and (3) and is the same compound in both steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/AMY C BONAPARTE/Primary Examiner, Art Unit 1622